Citation Nr: 0740383	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  07-13 319A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an initial compensable rating for left ear 
hearing loss.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





REMAND

The veteran had active military service from December 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  As this appeal emanates from the veteran's 
disagreement with the initial noncompensable rating assigned 
following the grant of service connection for left ear 
hearing loss, the issue has been framed as that listed on the 
front page of this decision.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In his May 2007 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a hearing in Washington, D.C. 
before a member of the Board.  In October 2007, the veteran 
notified the Board that he wished a videoconference hearing 
before a member of the Board in lieu of a hearing in 
Washington, D.C.  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Under these circumstances, 
and in accordance with his request, the veteran must be 
provided an opportunity to present testimony during a 
videoconference hearing.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
veteran of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  The veteran should 
be given opportunity to review the file, 
if he desires, and prepare for the 
hearing.  The file should thereafter be 
returned to the Board in advance of the 
hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

